Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael D'Aurelio on 27 June 2022.

2.	The application has been amended as follows: 

CLAIMS: 
Claim 1:
Replaced claim with:
“An abnormality detection device comprising:
an intake pressure sensor configured to detect an intake pressure of an internal combustion engine;
an opening sensor configured to detect a throttle opening of the internal combustion engine; and
a determination unit configured to determine, based on detection results of the intake pressure sensor and the opening sensor, whether the intake pressure sensor is abnormal,
wherein:
if the change amount of the intake pressure in one cycle exceeds a predetermined amount, the determination unit determines that the intake pressure sensor is not abnormal,
if the change amount of the intake pressure in one cycle is not more than the predetermined amount, the determination unit determines, based on the result of the intake pressure comparison between the different throttle openings, whether the intake pressure sensor is abnormal, and
an opening difference between the different throttle openings is set in accordance with an operation state of the internal combustion engine in the throttle opening before a change.”

Claims 2-4:
Cancelled.

Claim 5:
Replaced “claim 4” with “claim 1” on line 1.

Claim 6:
Replaced “claim 2” with “claim 1” on line 1.

Claim 7:
Replaced “claim 2” with “claim 1” on line 1.


Allowable Subject Matter
3	Claims 1 and 5-8 allowed. 

The following is the examiner’s statement of reasons for allowance: The prior art (particularly Nakaniwa) fails to teach the inventions of the independent claims, including that if the change amount of the intake pressure in one cycle exceeds a predetermined amount, the determination unit determines that the intake pressure sensor is not abnormal,
if the change amount of the intake pressure in one cycle is not more than the predetermined amount, the determination unit determines, based on the result of the intake pressure comparison between the different throttle openings, whether the intake pressure sensor is abnormal, and
an opening difference between the different throttle openings is set in accordance with an operation state of the internal combustion engine in the throttle opening before a change, in combination with the remaining claim limitations. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays, between 10:00 AM and 6:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached at (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/ebc. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shelley Chen/
Patent Examiner
Art Unit 3667
July 2, 2022